DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 12/14/2020 without traverse of Group I, claims 1-11 for further examination. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	This application is in condition for allowance except for the presence of claims 12-13 directed to Group II, non-elected without traverse. Accordingly, claims 12-13 have been cancelled (Examiner’s Amendment below).

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 12/26/2019 & 09/25/2020 are being considered by the examiner.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claim 1, the limitation “processing solution flow down mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “processing solution flow down” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “mechanism” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “a liquid squirting part 4 which has a squirt port 6” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification - US 2020/0224315 A1: [0041]; fig 3). 
As regards to claims 1-2, the limitation “film forming mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “film forming” without reciting sufficient structure to achieve the function. Furthermore, the 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 have been interpreted to cover “film forming mechanism 110 includes a film forming mechanism 110a and a film forming mechanism 110b… the film forming mechanism 110a is formed with a nozzle 111 extending in a longitudinal direction as a convex part. A continuous laminar liquid (water or processing solution) under pressure of about 0.01 MPa is ejected from the nozzle 111 at a flow rate of 5 to 10 L/min. Thereby, a liquid film 113a shown in FIG. 13 is formed. The same applies to the film forming mechanism 110b.” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification - US 2020/0224315 A1: [0089]-[0090]; fig 12A, 12B & 13). 
As regards to claims 3 & 11, the limitation “air flow rate control mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “air flow rate control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “mechanism” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3 & 11 have been interpreted to cover “a tray 80” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification - US 2020/0224315 A1: [0099]-[0101]; fig 14-16). 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover “a pipe member 83 having an outer diameter nearly equal to an inner diameter of the vertical pipe member 81 may be provided at the lower portion of the tray 80, or a bellows structure may be used” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification - US 2020/0224315 A1: [0115]; fig 18B). 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Amendment
7.	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Jason H. Vick on 03/09/2021.
The application has been amended as follows: 

1. (Currently Amended) A surface treating apparatus comprising: 
a first treatment chamber in which asheet-shaped treatment object is carried in a vertically held state; 
a first processing solution flow down mechanism, provided in the first treatment chamber, for squirting a first processing solution to flow down from an upper portion of the carried sheet-shaped treatment object over a surface region of the vertically held sheet-shaped treatment object; 
a second treatment chamber adjacent to the first treatment chamber in which the sheet-shaped treatment object is carried in a vertically held state; 
a second processing solution flow down mechanism, provided in the second treatment chamber, for squirting a second processing solution to flow down from the sheet-shaped treatment object over a surface region of the vertically held sheet-shaped treatment object; 
a partition wall, provided between the first treatment chamber and the second treatment chamber, having a carry-in opening that enables the sheet-shaped treatment object to be carried in through the carry-in opening in the vertically held state; and 
a film forming mechanism provided between the first processing solution flow down mechanism in the first treatment chamber and the second processing solution flow down mechanism in the second treatment chamber that forms a thin layered liquid film along a direction of gravity on a plane orthogonal to a direction in which the sheet-shaped treatment object is carried. 

2. (Currently Amended) The surface treating apparatus according to claim 1, wherein the film forming mechanism is provided in the first treatment chamber or the second treatment chamber in a vicinity of the carry-in opening. 

3. (Currently Amended) The surface treating apparatus according to claim 2, further including an air flow rate control mechanism that controls air to flow in a vertical direction along the two planes of thesheet-shaped treatment object. 

4. (Currently Amended) The surface treating apparatus according to claim 1, wherein the liquid film is composed of a same liquid that is squirted to flow down over thesheet-shaped treatment object in the treatment chamber. 

[[;]]. 

6. (Currently Amended) The surface treating apparatus according to claim 5, wherein the film opening is wider than a width of a holding part for holding thesheet-shaped treatment object. 

7. (Currently Amended) The surface treating apparatus according to claim 1, wherein a thickness of the  sheet-shaped treatment object is 40 μm or less. 

8. (Original) The surface treating apparatus according to claim 1, wherein the film opening is formed by arranging a pair of discharge parts apart from each other. 

9. (Original) The surface treating apparatus according to claim 8, wherein the pair of discharge parts discharge liquid obliquely so as to face the film opening. 

10. (Original) The surface treating apparatus according to claim 1, further including a guiding plate that is spaced wider than the carry-in opening and guides the liquid film. 

11. (Currently Amended) The surface treating apparatus according to claim 3, wherein the air flow rate control mechanism includes an air suction port and a height sheet-shaped treatment object.

8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 12-13 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 12-13 have been cancelled.

Reasons for Allowance
9.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A surface treating apparatus comprising: 
a first treatment chamber in which a sheet-shaped treatment object is carried in a vertically held state; 
a first processing solution flow down mechanism, provided in the first treatment chamber, for squirting a first processing solution to flow down from an upper portion of the carried sheet-shaped treatment object over a surface region of the vertically held sheet-shaped treatment object; 

a second processing solution flow down mechanism, provided in the second treatment chamber, for squirting a second processing solution to flow down from the upper portion of the carried sheet-shaped treatment object over a surface region of the vertically held sheet-shaped treatment object; 
a partition wall, provided between the first treatment chamber and the second treatment chamber, having a carry-in opening that enables the sheet-shaped treatment object to be carried in through the carry-in opening in the vertically held state; and 
a film forming mechanism provided between the first processing solution flow down mechanism in the first treatment chamber and the second processing solution flow down mechanism in the second treatment chamber that forms a thin layered liquid film along a direction of gravity on a plane orthogonal to a direction in which the sheet-shaped treatment object is carried.” The closest prior arts of record Hotta et al. (U.S. 2014/0116334 A1) and Hotta et al. (U.S. 2014/0053774 A1), do not teach nor suggest “a film forming mechanism provided between the first processing solution flow down mechanism in the first treatment chamber and the second processing solution flow down mechanism in the second treatment chamber that forms a thin layered liquid film along a direction of gravity on a plane orthogonal to a direction in which the sheet-shaped treatment object is carried” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717